DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 9/14/2020.
2.	Claims 1-15 and 17 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US3,883,529).
	Austin et al. discloses a colorant composition comprising


    PNG
    media_image1.png
    213
    340
    media_image1.png
    Greyscale
 wherein Am is NH group [col.1;ln1-52] and Z is bromine triazin2-yl [col.2;ln19-25] can be up to 4. 
It is noted that the above combination is not necessarily the preferred embodiment. However, enough information is presented that would pique the curiosity of the scientist that would result in the ratio of 4:1 of the reactive compound to the leuco compound. Thus making it obvious to modify the disclosure of Austin and arrive at the instant invention in the absence of new or unexpected results. 
	Regarding claims 5-6 and 8; Austin discloses R1-R2 form a ring with N [col.1;ln31-33].
Regarding claim 7; Austin discloses Y can be a bridge with O [col.1;ln34-37].
	Regarding claims 9-11; Austin discloses hydrogen and amine [col.1;ln15-40].
	Regarding claim 13; optional
	Regarding claim 14; Austin discloses alkylene diamine [col.5;ln20-22].
	Regarding claim 15; Austin discloses chloride [col.1;ln45-50].

Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive.
. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MONIQUE R PEETS/Primary Examiner, Art Unit 1763